 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                No. 2:18-cv-2612 JAM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    EL DORADO COUNTY JAIL,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On January 9, 2019, the undersigned recommended that

19   this action be dismissed based on petitioner’s failure to exhaust his state court remedies. On

20   January 17, 2019, petitioner filed objections to the findings and recommendations, stating that

21   “the issues at hand were reviewed” by the California Supreme Court, and appended a copy of an

22   order from the California Supreme Court denying his petition for writ of habeas corpus. (ECF

23   No. 12 at 3.)

24          Because it appears petitioner has exhausted his state court remedies the findings and

25   recommendations are vacated. However, because the original petition contains allegations

26   concerning his conditions of confinement, which are not appropriately raised in a petition for writ

27   of habeas corpus, the petition is dismissed with leave to amend. Petitioner shall file an amended

28   petition that challenges his 2018 conviction for a violation of California Penal Code § 148(a)(1),
                                                       1
 1   and shall set forth only the grounds challenging such criminal conviction and that were raised in

 2   the petition filed in the California Supreme Court in case no. S252858. Petitioner may append a

 3   copy of the habeas petition filed in the California Supreme Court to support his federal petition.

 4              On January 4, 2019, petitioner filed a request to bifurcate his causes of action, stating he

 5   wants to pursue his claims against Amazon in a separate action. Indeed, petitioner appended as

 6   an exhibit to his recent objections documents pertinent to his case proceeding in Craig v. Cissna,

 7   No. 2:18-cv-2505 AC (PS) (E.D. Cal.); in his amended complaint filed therein, plaintiff named

 8   Amazon as a defendant. Id. However, because petitioner’s earlier request to consolidate his

 9   actions was denied, his motion to bifurcate is denied as moot. Petitioner has several cases

10   pending in this district, including case no. 2:18-cv-2505 AC (PS). If petitioner intends to pursue

11   his habeas challenge to his 2018 conviction, petitioner shall not refer to any of his other civil

12   claims based on conditions of confinement or other legal actions. Rather, his amended petition

13   should focus on his challenges to the 2018 conviction.

14              Accordingly, IT IS HEREBY ORDERED that:

15              1. The findings and recommendations filed January 9, 2019, are vacated;

16              2. Petitioner’s application for a writ of habeas corpus is dismissed; petitioner is granted

17   thirty days in which to file an amended petition that complies with this order;

18              3. The Clerk of the Court is directed to send petitioner the form for filing a petition for

19   writ of habeas corpus under 28 U.S.C. § 2254; and

20              4. Petitioner’s motion to bifurcate (ECF No. 9) is denied.
21   Dated: January 24, 2019

22

23
     /crai2612.lta
24

25

26
27

28
                                                           2
